Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 7/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mase et al., (DE 102011018180 A1), herein referred to as “Mase.”
Regarding Claim 7, A device comprising: a first terminal ([0038] and figs. 4A-4C disclose terminals 49 in a molded body 52 of a rotation angle sensor 40; [0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44); a second terminal ([0038] and figs. 4A-4C disclose terminals 49 in a molded body 52 of a rotation angle sensor 40; [0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44); and a central terminal ([0038] and figs. 4A-4C disclose terminals 49 in a molded body 52 of a rotation angle sensor 40; [0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44), wherein the device is located in a Cartesian coordinate system including: (i) a Z axis extending in a positive Z direction and in a negative Z direction (figs. 4A-4C and figs. 6A-6C disclose the device with an X, Y and Z axes and coordinate system for reference), (ii) an X axis extending in a positive X direction and in a negative X direction (figs. 4A-4C and figs. 6A-6C disclose the device with an X, Y and Z axes and coordinate system for reference), (iii) a Y axis extending in a positive Y direction and in a negative Y direction (figs. 4A-4C and figs. 6A-6C disclose the device with an X, Y and Z axes and coordinate system for reference), (iv) an XY plane including the X axis and the Y axis (figs. 4A-4C and figs. 6A-6C disclose the device with an X, Y and Z axes and coordinate system for reference), (v) an XZ plane including the X axis and the Z axis (figs. 4A-4C and figs. 6A-6C disclose the device with an X, Y and Z axes and coordinate system for reference), and (vi) a YZ plane including the Y axis and the Z axis (figs. 4A-4C and figs. 6A-6C disclose the device with an X, Y and Z axes and coordinate system for reference), wherein the central terminal includes: (i) a central tip portion extending vertically downward along the Z axis in the negative Z direction (figs. 4A-4C and figs. 6A-6C disclose the device with an X, Y and Z axes and coordinate system for reference; fig. 6B discloses the center lead terminal 48 extending downward along the Z axis), (ii) a branching portion extending vertically upward from the central tip portion and branching horizontally into a first branched portion and into a second branched portion ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim), (iii) the first branched portion extending in the positive Y direction (([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim), and offset in the positive X direction relative to the Y axis ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim), and (iv) the second branched portion extending in a negative Y direction and offset in the negative X direction relative to the Y axis ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim), such that the first branched portion and the second branched portion are on opposite sides relative to the Y axis ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim), wherein the first terminal includes: (i) a first tip portion extending vertically downward parallel with the central tip portion ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim), and offset in the negative X direction relative to the central tip portion ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim), and (ii) a first connection portion extending in the Y direction ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim), and offset in the negative X direction relative to the Y axis ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim), wherein the second terminal includes: (i) a second tip portion extending vertically downward parallel with the central tip portion ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim), and offset in the X direction relative to the central tip portion ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim), and (ii) a second connection portion extending in the negative Y direction ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim), and offset in the X direction relative to the Y axis ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim).
Regarding Claim 8, Mase discloses The device of claim 7 as discussed above.  Mase also discloses: wherein: the first connection portion is substantially a first mirror image of the first branched portion relative to the YZ plane ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim), and the second connection portion is substantially a second mirror image of the second branched portion relative to the YZ plane ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim).
Regarding Claim 9, Mase discloses The device of claim 7 as discussed above.  Mase also discloses: the first connection portion is substantially a first mirror image of the second branched portion relative to an XZ plane that includes the X axis and the Z axis plane ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim), and the second connection portion is substantially a second mirror image of the first branched portion relative to the XZ plane plane ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim).
Regarding Claim 10, Mase discloses The device of claim 7 as discussed above.  Mase also discloses: wherein: the first tip portion, the central tip portion, and the second tip portion are each substantially co-planer with the XZ plane (figs. 4A-4C and figs. 6A-6C disclose lead terminals 48 extend in the Z direction, and terminals 49 extend in the X direction).
Regarding Claim 11, Mase discloses The device of claim 7 as discussed above.  Mase also discloses: further comprising: a first integrated circuit ([0038] and fig. 4C disclose two ICs 44 contained in a molded body 52 of a rotation angle sensor 40) including: (i) a first wiring extending in the negative Y direction and electrically contacting the first connection portion ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim), and (ii) a second wiring extending in the negative Y direction and electrically contacting the first branching portion ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim); and a second integrated circuit including ([0038] and fig. 4C disclose two ICs 44 contained in a molded body 52 of a rotation angle sensor 40): (i) a third wiring extending in the positive Y direction and electrically contacting the second connection portion ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim), and (ii) a fourth wiring extending in the positive Y direction and electrically contacting the second branched portion ([0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44; [0052] discloses lead terminals 48 extending from ICs 44 and connect to terminals 49; [0038] and figs. 4A-4C disclose terminals 49 connect to connection terminals 54; Fig 4A discloses an isolated connection for each IC 44 via terminals 49, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections; examiner notes figure 4A-4C shows branching and depending on the orientation of the device the claim limitation is met, and the spatial orientation does not place a structural limitation on the claim).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1‐4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mase et al., (DE 102011018180 A1), herein referred to as “Mase.” 
Regarding Claim 1, Mase discloses: A rotation detection device ([0001]) comprising: a first mold IC (Integrated Circuit) configured to output a first detection signal corresponding to a rotation position of a rotating body by detecting a first change in a first magnetic field accompanying a change in the rotation position of the rotating body ([0002], lines 25-30 disclose the prior art and the use of ICs contained in a molded body to detect a plurality of rotation angle signals by detecting direction of magnetic force; [0038] and fig. 4C disclose two ICs 44 contained in a molded body 52 of a rotation angle sensor 40); a second mold IC configured to output a second detection signal according to the rotation position of the rotating body by detecting a second change in a second magnetic field accompanying the change in the rotation position of the rotating body ([0002], lines 25-30 disclose the prior art and the use of ICs contained in a molded body to detect a plurality of  rotation angle signals by detecting direction of magnetic force; [0038] and fig. 4C disclose two ICs 44 contained in a molded body 52 of a rotation angle sensor 40); and a housing accommodating the first mold IC and the second mold IC ([0038] and fig. 4C disclose two ICs 44 contained in a molded body 52 of a rotation angle sensor 40), , the housing includes a connector having a first terminal electrically connected to the first mold IC ([0038] and figs. 4A-4C disclose terminals 49 in a molded body 52 of a rotation angle sensor 40; [0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44), a second terminal electrically connected to the second mold IC ([0038] and figs. 4A-4C disclose terminals 49 in a molded body 52 of a rotation angle sensor 40; [0042] and figs. 6A-6C disclose lead terminals 48 electrically connected to ICs 44), and a GND (ground) terminal electrically connected to both of the first mold IC and the second mold IC (Fig 4A-4C discloses connections for terminals 49, which electrically connect to the ICs; Fig 4A discloses an isolated connection for each IC, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b); one of ordinary skill in the art is would recognize that the common connection is a grounded connection).   
Mase does not explicitly teach wherein the first mold IC and the second mold IC are arranged at a point- symmetrical position with respect to a reference point in the housing, and the connector is arranged at a position corresponding to the reference point in the housing.
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the aforementioned limitations based on the teachings of Mase.   As to the limitation wherein the first mold IC and the second mold IC are arranged at a point- symmetrical position with respect to a reference point in the housing ([0050]-[0051] and fig. 10A describe in detail the placement of all elements of each IC 44 in relation to the overall housing of the sensor in order for the device to operate correctly; ICs 44 are symmetrical located based on the center of the device and housing, based on rotation axis ZS, which is in effect the reference point the placement of all sensor elements), and the connector is arranged at a position corresponding to the reference point in the housing ([0050]-[0051] and fig. 10A describe in detail the placement of all elements of each IC 44 in relation to the overall housing of the sensor in order for the device to operate correctly; ICs 44 are symmetrical located based on the center of the device and housing, based on rotation axis ZS, which is in effect the reference point the placement of all sensor elements).
It would have been obvious to one of ordinary skill in the art to arrive at the claimed limitations using the teachings of Mase and general principles of magnetic sensing in order to place the sensor elements in an appropriate operational configuration.
Regarding Claim 2, Mase discloses The rotation detection device of claim 1  as discussed above. Mase further discloses: wherein the GND terminal includes: a ground tip portion arranged in the connector (Fig 4A-4C discloses connections for terminals 49, which electrically connect to the ICs; Fig 4A discloses and isolated connection for each IC, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal); the terminals 49 that connect to connection terminals 54(a) and 54(b) are the ground tips), a branching portion connected to the tip portion (Fig 4A-4C discloses connections for terminals 49, which electrically connect to the ICs; Fig 4A discloses an isolated connection for each IC, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections), a first branched portion connected a first branching end of the branching portion and electrically connected to the first mold IC (Fig 4A-4C discloses connections for terminals 49, which electrically connect to the ICs; Fig 4A discloses an isolated connection for each IC, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections), and a second branched portion connected to a second branching ends of the branching portion and electrically connected to the second mold IC (Fig 4A-4C discloses connections for terminals 49, which electrically connect to the ICs; Fig 4A discloses an isolated connection for each IC, connection terminals 54(c) and 54(d) respectively, and two common connections from terminals 49 to connection terminals 54(a) and 54(b) (i.e. GRD terminal) with branching sections configured to electrically connect each IC to the common connections). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 3, Mase discloses The rotation detection device of claim 2  as discussed above. Mase further discloses: wherein the ground tip portion is arranged at a position between the first terminal and the second terminal (Fig 4A-4C discloses connections for terminals 49, which electrically connect to the ICs; Fig 4A discloses an isolated connection for each IC, connection terminals 54(c) (i.e. first terminal) and 54(d) (i.e. second terminal); one of the two common connections from terminals 49 is connected to terminal 54(a) (i.e. GRD terminal) which is located between 54(c) (i.e. first terminal) and 54(d) (i.e. second terminal)). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 4, Mase discloses The rotation detection device of claim 1  as discussed above. Mase further discloses: wherein the first terminal is configured to supply a first electric power to the first mold IC and is configured to output the first detection signal as a first current signal ([0042] and figs. 6A-6C disclose “the calculation section 47 is connected to lead terminals 48 that respectively transmit the rotation angle signals or provide electric current, etc.”; the calculation section 47 and terminal 48 are part of IC 44; providing electric current to the device is providing power), and the second terminal is configured to supply a second electric power to the second mold IC and is configured to output the second detection signal as a second current signal ([0042] and figs. 6A-6C disclose “the calculation section 47 is connected to lead terminals 48 that respectively transmit the rotation angle signals or provide electric current, etc.”; the calculation section 47 and terminal 48 are part of IC 44; providing electric current to the device is providing power). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 6, Mase discloses The rotation detection device of claim 1  as discussed above. Mase further discloses: wherein the rotating body is a component mounted on a vehicle ([0031]-[0033] and fig. 1 disclose the rotation angle sensor 40 being used in with the throttle valve and throttle wheel assembly of a motor vehicle; [0036] discloses “The rotation angle sensor 40 for detecting the rotation angle of the throttle wheel 22 is provided on the rotation axis of the throttle wheel 22 (at a right side of the throttle wheel 22 in FIG. 1)”), and the housing is fixed to the component mounted on the vehicle ([0036] and fig. 1 disclose “The right side of the throttle body 12 is provided with a sensor cover 30 configured to cover the rotation angle sensor 40, the throttle wheel 22, the counter wheel 24, and the pinion 29”). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mase in view of Kerdraon et al., (US 20190025082 A1), herein referred to as “Kerdraon.”
Regarding Claim 5, Mase discloses: The rotation detection device of claim 1 as discussed above. Mase is silent on wherein the rotating body has a magnetic pattern in which a first magnetic poles generate an N-pole magnetic force and second magnetic poles generate an S- pole magnetic force, and the magnetic poles are alternately arranged in an annular shape.
Kerdraon discloses:  wherein the rotating body has a magnetic pattern in which a first magnetic poles generate an N-pole magnetic force and second magnetic poles generate an S- pole magnetic force, and the magnetic poles are alternately arranged in an annular shape ([0043] and fig. 1B disclose magnetic structure 140 (i.e. rotating body) that contains north and south poles (i.e. generate N-pole and S-pole magnetic forces) that are alternately arranged in a ring (i.e. annular) shape).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Mase  with Kerdraon.  This would have been obvious because the combination allows for increased accuracy  and performance due to the rotation of the magnetic field.
Regarding Claim 12, Mase discloses The device of claim 11 as discussed above. Mase further discloses: wherein the ring-shaped pattern is configured to rotate about the Z axis while passing adjacent to the first integrated circuit and adjacent to the second integrated circuit ([0031]-[0033] and fig. 1 disclose the rotation angle sensor 40 being used in with the throttle valve and throttle wheel assembly of a motor vehicle; [0036] discloses “The rotation angle sensor 40 for detecting the rotation angle of the throttle wheel 22 is provided on the rotation axis of the throttle wheel 22 (at a right side of the throttle wheel 22 in FIG. 1)”; [0037]-[0038] and figs. 1, 2 and 4 disclose that both ICs 44 are configured to detect rotation; [0040] and figs. 5A-5B disclose rotation angle sensor 40, which contains ICs 44 is positioned coaxially with rotation axis ZS).  Mase is silent on: further comprising: a rotating body including: (i) first magnetic poles, and (ii) second magnetic poles, wherein the first magnetic poles are arranged with the second magnetic poles into an alternating and ring-shaped pattern.
Kerdraon discloses: a rotating body including: (i) first magnetic poles, and (ii) second magnetic poles, wherein the first magnetic poles are arranged with the second magnetic poles into an alternating and ring-shaped pattern ([0043] and fig. 1B disclose magnetic structure 140 (i.e. rotating body) that contains north and south poles (i.e. generate N-pole and S-pole magnetic forces) that are alternately arranged in a ring (i.e. annular) shape). 
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Mase  with Kerdraon.  This would have been obvious because the combination allows for increased accuracy  and performance due to the rotation of the magnetic field.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863             

/NATALIE HULS/Primary Examiner, Art Unit 2863